Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 23, 2021 has been entered.
Claims 1-7 remain pending in the application, with claims 1-5 being examined, and claims 6-7 deemed withdrawn. 
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed August 30, 2021, with the exception of one 112(b) rejection detailed below.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, 6th to Last Ln. recites, “the second present range of values”. However, “present” appears to be a typo of “preset”. 
Claim 3, Ln. 4 recites, “the [nth+1] cycle”, which appears to be a type of “the [n+1]th cycle”.
	Appropriate correction is required.

Claim Interpretation
The limitation “dispensing abnormality detector”, first shown in Claim 1, Ln. 11, has been interpreted as any device of detecting a dispensing abnormality, such as a pressure sensor, outer wall detector, and liquid level detector.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an alarm output unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0067] of the Pre-Grant Publication of the instant Application, US 2019/0353675 A1 (Asakura et al., hereinafter “Asakura“) teaches the alarm output unit being a display or speaker. For purposes of examination, the examiner will interpret the alarm output unit to be a display or speaker, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, both an [n]th cycle and an [n+1]th cycle of dispensing are recited. However, it is unclear what the difference is, if any, between the steps involved in an [n]th cycle and the steps involved in an [n+1]th cycle. Although the [n]th cycle has been defined in claim 1, 
Claim 2 recites the limitation "the dispensing device configured to be the first dispensing device of any of the plurality of dispensing devices" in Lns. 16-17.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “a dispensing device configured to be the first dispensing device of any of the plurality of dispensing devices".
Claim 4 recites the limitation "the dispensing device in which the same abnormality is detected a predetermined number of times" in Lns. 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “a dispensing device in which the same abnormality is detected a predetermined number of times”.
Claims 3 and 5 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US Pub. No. 2013/0121880; already of record) in view of Shimase et al. (US Pub. No. .

Regarding claim 1, Yamazaki discloses an automatic analyzer ([0001]). The automatic analyzer comprises:
	a plurality of storage container holding units configured to hold storage containers in which dispensing liquid is stored ([0032], see Fig. 10 at sample disc 12 mounting a plurality of sample containers 10 and first reagent disc 41 and second reagent disc 42 mounting a plurality of reagent containers 40).  
	A dispensing container holding unit configured to hold a plurality of dispensing containers into which the dispensing liquid is dispensed ([0032], see Fig. 10 at reaction disc 36 including a plurality of reaction containers 35).
	A plurality of dispensing devices corresponding to a respective storage container holding unit, each dispensing device of the plurality of dispensing devices comprising a dispensing probe and each dispensing probe being configured to suck the dispensing liquid from a respective storage container and discharge the dispensing liquid into a respective dispensing container ([0032], see Fig. 10 at sample probe 15, first reagent probe 20 and second reagent probe 21).
	A dispensing abnormality detector provided in each dispensing device of the plurality of dispensing devices ([0036], [0063], [0067], see Fig. 10 at metering pump 25, pressure sensor 26, oscillator 27 for sample probe 15, metering pump 25c, pressure sensor 26c, oscillator 27c for first reagent probe 20, and metering pump 25d, pressure sensor 26d, oscillator 27d for second reagent probe 21). 
	A drive control unit configured to control the driving of each dispensing device of the plurality of dispensing devices based on a detection result of a respective dispensing abnormality detector ([0032], [0036], [0063], [0067], when an abnormality is determined, analysis is stopped. The controller 60 therefore controls dispensing and stops dispensing when an abnormality is detected, see Fig. 10 at controller 60).
	The dispensing process of a [n]th cycle of dispensing comprises: 
	cleaning an outer wall and an inner wall of the dispensing probe ([0036], after discharging the sample, the inside and outside of the sample probe is washed).
	Measuring a pressure in the dispensing probe with a pressure gauge provided in a dispensing device of the plurality of dispensing devices ([0036], [0063], [0067], see Fig. 10 at metering pump 25, pressure sensor 26, oscillator 27 for sample probe 15, metering pump 25c, pressure sensor 26c, oscillator 27c for first reagent probe 20, and metering pump 25d, pressure sensor 26d, oscillator 27d for second reagent probe 21).
	Lowering the dispensing probe into the respective storage container ([0036], the probe is dipped into the sample to suck the sample into the probe). 
	Moving the dispensing probe onto a dispensing container into which the dispensing liquid is discharged ([0036], the sample probe discharges sample into a reaction container). 
	Discharging the dispensing liquid into the dispensing container ([0036]). 
	Yamazaki fails to explicitly disclose that:
in a case where a dispensing device in which an abnormality is detected based on a detection result of the dispensing abnormality detector among the plurality of dispensing devices is a dispensing device that is configured to be a first dispensing device of any of the plurality of dispensing devices configured to dispense the dispensing liquid first into the respective dispensing container, the drive control unit is configured to cause a dispensing process of a [n]th cycle of dispensing of [n] cycles of dispensing in which the abnormality is detected to be retried, and in a case where the dispensing device in which the abnormality is detected is a dispensing device other than the first dispensing device, the drive control unit is configured to end the dispensing process of the [n]th cycle of dispensing in which the abnormality is detected and cause the dispensing process of a [n+1]th cycle of dispensing to be performed, wherein [n] is a number of cycles of dispensing, an order of performing each dispensing process, and a number of dispensing processes;
and the dispensing process of a [n]th cycle of dispensing comprises:
cleaning the dispensing probe in a respective cleaning tank of a probe cleaning device;
determining whether a value of the pressure measured by the pressure gauge is within a first preset range of values, wherein if the value of the pressure is outside the first preset range of values an abnormality is detected; 
based on determining that the value of the pressure is within the first preset range of values, moving the dispensing probe to a suction position of the dispensing liquid;
measuring a height position of a liquid level with respect to a tip of the dispensing probe; 
determining whether a value of the height position measured is within a second preset range of values, wherein if the value of the height position is outside the second preset range of values an abnormality is detected; 
based on determining that the value of the height position is within the second preset range of values, sucking the dispensing liquid into the dispensing probe;
lowering the dispensing probe into the dispensing container; and 
returning the dispensing probe to the cleaning tank.
	However, Yamazaki teaches detecting an abnormality in a first dispensing device configured to dispense dispensing liquid first into a dispensing container, and detecting an abnormality in a dispensing device other than the first dispensing device ([0036], [0063], [0067], see Fig. 10 at metering pump 25, pressure sensor 26, oscillator 27 for sample probe 15, metering pump 25c, pressure sensor 26c, oscillator 27c for first reagent probe 20, and metering pump 25d, pressure sensor 26d, oscillator 27d for second reagent probe 21. One of the sample probe 15, first reagent probe 20, and second reagent probe 21 will intrinsically be a first dispensing device that dispenses liquid first into a dispensing container, and the other probes will be dispensing devices other than the first dispensing device). Yamazaki further teaches a drive control unit that, when an abnormality is detected, is configured to select between causing a dispensing process of a [n]th cycle of dispensing of [n] cycles of dispensing in which the abnormality is detected to be retried, and ending the [n]th cycle of dispensing in which the abnormality is detected and causing the dispensing process of a [n+1]th cycle of dispensing to be performed, wherein [n] is a number of cycles of dispensing, an order of performing each dispensing process, and a number of dispensing processes ([0036], [0063], [0067], when an abnormality is detected, an alarm is displayed, the probe is washed, and a restoring operation selected between dispensing again after removing the cause of abnormality [i.e., performing the [n]th dispensing cycle again], shifting to detection of another sample [i.e. ending the [n]th dispensing cycle and causing a [n+1]th dispensing cycle to be performed], and stopping the analyzer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automatic analyzer of Yamazaki so that, in a case where a dispensing device in which an abnormality is detected based on a detection result of the dispensing abnormality detector among the plurality of dispensing devices is a dispensing device that is configured to be a first dispensing device of any of the plurality of dispensing devices configured to dispense the dispensing liquid first into the respective dispensing container, the drive control unit is configured to cause a dispensing process of a [n]th cycle of dispensing of [n] cycles of dispensing in which the abnormality is detected to be retried, and in a case where the dispensing device in which the abnormality is detected is a dispensing device other than the first dispensing device, the drive control unit is configured to end the dispensing process of the [n]th cycle of dispensing in which the abnormality is detected and cause the dispensing process of a [n+1]th cycle of dispensing to be performed, wherein [n] is a number of cycles of dispensing, an order of performing each dispensing process, and a number of dispensing processes.
The motivation would have been that, for a first dispensing device, the dispensing container would still be empty, meaning that the current dispensing cycle could be continued upon detecting an abnormality without adversely affecting the desired contents of the 
However, for a dispensing device other than a first dispensing device, the dispensing container would no longer be empty, meaning that continuing the current dispensing cycle could potentially adversely affect the desired contents of the dispensing container by introducing additional liquids beyond what was originally planned, and therefore, could potentially adversely affect any subsequent analysis of the dispensing container. Therefore, in the case of the dispensing device not being a first dispensing device, discarding the current dispensing container and beginning a new dispensing cycle would be the best course of action to ensure accurate analysis. Further, the automatic analyzer of Yamazaki appears capable of retrying a cycle in the case of a dispensing device being a first dispensing device, and ending the current cycle and causing a next dispensing cycle to be performed when the dispensing device is not a first dispensing device.
Modified Yamazaki fails to explicitly disclose that:
the dispensing process of a [n]th cycle of dispensing comprises:
cleaning the dispensing probe in a respective cleaning tank of a probe cleaning device;
determining whether a value of the pressure measured by the pressure gauge is within a first preset range of values, wherein if the value of the pressure is outside the first preset range of values an abnormality is detected; 
based on determining that the value of the pressure is within the first preset range of values, moving the dispensing probe to a suction position of the dispensing liquid;
measuring a height position of a liquid level with respect to a tip of the dispensing probe; 
determining whether a value of the height position measured is within a second preset range of values, wherein if the value of the height position is outside the second preset range of values an abnormality is detected; 
based on determining that the value of the height position is within the second preset range of values, sucking the dispensing liquid into the dispensing probe;
lowering the dispensing probe into the dispensing container; and 
returning the dispensing probe to the cleaning tank.
	Shimase is in the analogous field of sample dispensing apparatuses and detecting dispensing abnormalities (Shimase [0002]). Shimase teaches cleaning a dispensing probe in a respective cleaning tank, and returning a dispensing probe to the cleaning tank (Shimase; [0112], [0117], a sample probe is moved to a cleaning bath for washing, see Fig. 15 at cleaning baths 26a, 26b).  Shimase further teaches determining whether a measured pressure value is within a first preset range of values, and detecting an abnormality if the pressure is not within the first preset range, and moving the dispensing probe to a suction position only if the pressure is within the first preset range (Shimase; [0061]-[0064], see Figs. 3, 14, [0109], when the dispensing is determined to be normal, dispensing continues, but if it is determined to be abnormal, the probe is washed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dispensing process of a [n]th cycle of dispensing in the automatic analyzer of modified Yamazaki to include cleaning a dispensing probe in a respective cleaning tank, and returning a dispensing probe to the cleaning tank as in (Shimase; [0112], [0017], Fig. 15). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dispensing process of a [n]th cycle of dispensing in the automatic analyzer of modified Yamazaki to comprise determining whether a measured pressure value is within a first preset range of values, and detecting an abnormality if the pressure is not within the first preset range, and moving the dispensing probe to a suction position only if the pressure is within the first preset range as in Shimase, as Shimase teaches that a pressure as determined by a pressure sensor is a reliable means of detecting a dispensing abnormality, which may be indicative of clogging, small clot suction, highly viscous sample suction, or empty suction (Shimase; [0061]-[0064], [0017]).
	Modified Yamazaki fails to explicitly disclose that:
the dispensing process of a [n]th cycle of dispensing comprises:
measuring a height position of a liquid level with respect to a tip of the dispensing probe; 
determining whether a value of the height position measured is within a second preset range of values, wherein if the value of the height position is outside the second preset range of values an abnormality is detected; 
based on determining that the value of the height position is within the second preset range of values, sucking the dispensing liquid into the dispensing probe; and
lowering the dispensing probe into the dispensing container.
(Nishida [0001]). Nishida teaches measuring a height position of a liquid level with respect to a tip of a dispensing probe, determining whether a value of the height position is within a preset range of values, detecting an abnormality if the value of the height position is outside the preset range of values, and only sucking the dispensing liquid into the dispensing probe if the value of the height position is within the preset range of values (Nishida; [0039]-[0046], if the difference between liquid level heights h1 [liquid level height after the first suction operation] and h2 [liquid level height before the second suction operation] is greater than a threshold value, an alarm is sounded. If the difference is smaller than a threshold value, dispensing continues, see also Fig. 2 at Steps 7-21 which shows in Step 11 that h2 is related to the point where the tip of the sample probe contacts the liquid surface of the sample in the sample container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dispensing process of a [n]th cycle of dispensing in the automatic analyzer of modified Yamazaki to comprise measuring a height position of a liquid level with respect to a tip of a dispensing probe, determining whether a value of the height position is within a preset range of values, detecting an abnormality if the value of the height position is outside the preset range of values, and only sucking the dispensing liquid into the dispensing probe if the value of the height position is within the preset range of values as in Nishida, as Nishida teaches that a discrepancy in the liquid level height between dispensing operations is indicative of the sample not being normally sucked, which may be caused by burst bubbles on the sample liquid surface, or the surface of the foam layer has changed (Nishida [0039]-[0047]).

	Kitagawa is in the analogous field of automatic analyzers (Kitagawa [0002]). Kitagawa teaches lowering a dispensing probe into a dispensing container (Kitagawa [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dispensing process of a [n]th cycle of dispensing in the automatic analyzer of modified Yamazaki to comprise lowering a dispensing probe into a dispensing container as in Kitagawa. The motivation would have been that lowering the dispensing probe into the container prior to commencing the dispensing would ensure that all of the liquid in the probe is dispensed into the dispensing container without spilling, thereby enhancing the efficiency and reliability of the dispensing process.
Note: The instant Claims contain a large amount of functional language (ex: “configured to hold storage containers…”, “configured to suck…”, “configured to dispense…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 3, modified Yamazaki discloses the automatic analyzer according to claim 1. Modified Yamazaki further discloses that the drive control unit is configured to cause the plurality of dispensing devices to perform a dispensing process of cleaning liquid between the [n]th cycle of the dispensing process of the dispensing liquid and the [n+1]th cycle of the ([0032], [0036], when an abnormality is detected, the probe is washed, [0063], [0067]). 
	Modified Yamazaki fails to explicitly disclose that in a case where the dispensing device in which the abnormality is detected is the dispensing device other than the first dispensing device and the dispensing process of the [nth] cycle of dispensing in which the abnormality is detected is the dispensing process of the cleaning liquid, the drive control unit is configured to stop dispensing operation of the dispensing device in which the abnormality is detected.
	Yamazaki teaches stopping a dispensing operation of a dispensing device in which an abnormality is detected ([0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drive control unit in the automatic analyzer of modified Yamazaki so that, in a case where the dispensing device in which the abnormality is detected is the dispensing device other than the first dispensing device and the dispensing process of the [nth] cycle of dispensing in which the abnormality is detected is the dispensing process of the cleaning liquid, the drive control unit is configured to stop dispensing operation of the dispensing device in which the abnormality is detected. The motivation would have been to ensure that the dispensing process of cleaning liquid proceeds without any abnormalities, in order to prevent contamination of the automated analyzer. Stopping operation of the dispensing operation when cleaning would otherwise proceed abnormally would allow an operator to inspect and correct the system so that cleaning would proceed normally upon resumption of the dispensing of the cleaning fluid. Further, the automatic analyzer of modified Yamazaki appears capable of, in a case where the dispensing device in which the abnormality is detected is the dispensing device other than the first dispensing 

Regarding claim 4, modified Yamazaki discloses the automatic analyzer according to claim 1. Modified Yamazaki further discloses that the drive control unit is configured to stop the dispensing operation of a dispensing device in which the same abnormality is detected a predetermined number of times among the plurality of dispensing devices at the dispensing abnormality detector (see claim 1 above at Yamazaki teaching the drive control unit in [0032], [0036], [0063], [0067], Fig. 10. The drive control unit is configured to stop operation of a dispensing device where an abnormality is detected in [0036], [0063], [0067]. Therefore, the drive control unit of Yamazaki appears capable of stopping dispensing operation of a dispensing device in which an abnormality is detected a predetermined number of times, provided that the number is one).

Regarding claim 5, modified Yamazaki discloses the automatic analyzer according to claim 3. Modified Yamazaki further discloses an alarm output unit configured to output an alarm when the dispensing operation of the dispensing device in which the abnormality is detected is stopped (Yamazaki [0036], when an abnormality is determined in the sucking, the analysis is stopped, and an alarm is displayed. See the Claim Interpretation section, which shows that the alarm output unit has been examined as a display or a speaker, and equivalents thereof).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Shimase, Nishida, and Kitagawa, as applied to claims 1, 3, 4, and 5 above, further in view of Kaminishizono (Translation of JP 2015-172488; already of record).

Regarding claim 2, modified Yamazaki discloses the automatic analyzer according to claim 1. Modified Yamazaki further discloses that the storage container holding unit is: 
	a sample holding unit configured to hold a sample container in which a sample is stored as the dispensing liquid; and 
	at least one reagent holding unit configured to hold a reagent container in which reagent is stored as the dispensing liquid ([0032], see Fig. 10 at sample disc 12 mounting a plurality of sample containers 10 and first reagent disc 41 and second reagent disc 42 mounting a plurality of reagent containers 40).
	The dispensing container holding unit is: 
	a reaction container holding unit configured to hold a reaction container into which sample and the reagent in the reagent container are dispensed as the dispensing liquid ([0032], see Fig. 10 at reaction disc 36 including a plurality of reaction containers 35).
	The first dispensing device is: 
	a dispensing device configured to be the first dispensing device of any of the plurality of dispensing devices configured to dispense the sample into the diluted sample holding unit from the sample holding unit or one of the dispensing devices of the plurality of dispensing devices corresponding to the at least one reagent holding unit ([0032], see Fig. 10, the first dispensing device may be considered to be one of the sample probe 15, first reagent probe 20, and second reagent probe 21).
	Modified Yamazaki fails to explicitly disclose that:
The storage container holding unit is a diluted sample holding unit configured to hold a first dilution container in which a diluted sample is stored as the dispensing liquid;
The dispensing container holding unit is the diluted sample holding unit configured to hold a second dilution container into which the sample in the sample container is dispensed as the dispensing liquid; and
A reaction container into which the diluted sample in the dilution container is dispensed as the dispensing liquid.
	Kaminishizono is in the analogous field of detecting dispensing abnormalities in automatic analyzers (Kaminishizono Pg. 1 2nd Para., Pg. 5 10th Para.). Kaminishizono teaches a diluted sample holding unit configured to hold a first dilution container in which a diluted sample is stored as the dispensing liquid (Kaminishizono; Pg. 2 3rd to Last Para., Pg. 3 5th Para., see Fig. 1 at dilution turntable 3). A dispensing container holding unit that is a diluted sample holding unit configured to hold a second dilution container into which sample in a sample container is dispensed as the dispensing liquid (Kaminishizono; Pg. 2 3rd to Last Para., Pg. 3 5th Para., Pg. 4 2nd Para., see Fig. 1 at dilution turntable 3 including dilution containers 23). A reaction container into which diluted sample in the dilution container is dispensed as the dispensing liquid (Kaminishizono; Pg. 3 8th Para., see Fig. 1 at reaction turntable 6, which receives diluted sample from dilution container 23 of dilution turntable 3). It would have been (Kaminishizono Pg. 1 Last Para. – Pg. 2 1st Para.). Further, diluting the samples for subsequent analysis would increase the number of times the samples can be analyzed by increasing the sample volume, provided the sample is still present in a measurable amount.

Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pg. 10 of their Remarks that Yamazaki does not teach a drive control unit configured to end the dispensing process of an [n]th cycle in which an abnormality is detected and causing an [n+1]th cycle of dispensing to be performed. The Examiner 
Applicant argues on Pgs. 10-11 of their Remarks that Yamazaki does not teach that “the dispensing process of [nth] cycle of dispensing comprises: cleaning an outer wall and an inner wall…and returning the dispensing probe to the cleaning tank”. While Examiner agrees, the Examiner has addressed these limitations using Yamazaki in view of Shimase, Nishida, and Kitagawa. For a more detailed explanation, please see the 35 U.S.C. 103 rejection for claim 1.
Applicant argues on Pg. 11 of their Remarks that Yamazaki does not disclose or suggest changing a subsequent operation depending on whether a dispensing device in which an abnormality is detected is a first dispensing device that dispenses liquid first into a dispensing container, or a dispensing device other than the first dispensing device. However, the Examiner sees no clear differentiation between the [n]th dispensing cycle and the [n+1]th dispensing cycle, absent a definition of what the [n+1]th dispensing cycle is. Further, based on, e.g. Figs. 3 and 4 of the instant Drawings, the only difference between the [n]th dispensing cycle and [n+1]th dispensing cycle is the arbitrary designation of the numbers n and n+1. Other than that, the actual dispensing operations appear to be identical. Therefore, any device that retries identical dispensing operations upon detection of a dispensing abnormality appears capable of reading on these claim limitations, including Yamazaki.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798